Citation Nr: 1432787	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of cervical spine injury with left arm weakness.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent prior to October 23, 2008, for service-connected residuals of a traumatic brain injury.

4.  Entitlement to an evaluation in excess of 40 percent from October 23, 2008, for service-connected residuals of a traumatic brain injury.

5.  Entitlement to an evaluation in excess of 70 percent from May 18, 2010, for service-connected residuals of a traumatic brain injury.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2008 and June 2011 issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  


FINDINGS OF FACT

1.  A cervical spine disorder with left arm weakness did not begin during the Veteran's military service and is not otherwise related to his active duty service.  

2.  A left shoulder disorder did not begin during the Veteran's military service and is not otherwise related to his active duty service.

3.  Evidence dated prior to October 23, 2008, shows that the Veteran's residuals of a traumatic brain injury (TBI) did show compensable symptoms involving neurological deficits such as seizures, stroke, hemiplegia, epiliform seizures, or facial nerve paralysis.

4.  Evidence dated from October 23, 2008, to May 17, 2010, show that the Veteran's TBI symptoms warrant no greater than a level 2 impairment in any facet.

5.  Evidence dated from May 18, 2010, show that the Veteran's TBI symptoms warrant no greater than a level 3 impairment in any facet.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder with left arm weakness are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  For the period prior to October 23, 2008, the criteria for an initial disability rating in excess of 10 percent for residuals of a TBI are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2008).

5.  For the period from October 23, 2008, to May 17, 2010, the criteria for a disability rating in excess of 40 percent for residuals of a TBI are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2013).

5.  From May 18, 2010, the criteria for a disability rating in excess of 70 percent for residuals of a TBI are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in March 2007 and March 2008, prior to the initial adjudication of his claims.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran appeared and provided testimony before the Board in July 2009 and August 2012.  In October 2012, the Board remanded these matters for additional development in order to obtain the Veteran's outstanding VA treatment records, which have been associated with the record.  Thus, the Board finds that there has been substantial compliance with the October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Moreover, the Veteran has been afforded VA examinations with regards to his claims.  The December 2011 VA examination report pertaining to the cervical spine and left shoulder claims shows that the examiner considered all of the pertinent evidence of record, to include service and post-military treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated.   See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).  As for the claim for an increased rating for the service-connected residuals of a TBI, the Veteran underwent VA examinations in March 2010, August 2010, October 2010, May 2011, and August 2013, and the associated examination reports are adequate to allow the Board to properly evaluate the severity of his disability.  Id.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims that he incurred a cervical spine disorder with left arm weakness and a left shoulder disorder due to a 1969 in-service motor vehicle accident (MVA).  He has testified that he has experienced neck pain with weakness of his left arm and weakness or pain of his left shoulder since the in-service accident.  

Service treatment records verify that the Veteran was involved in a MVA in October 1969.  Physical examinations at that time revealed contusions and abrasions on his face, right elbow, and left lower extremity, but no findings or reported symptoms associated with the cervical spine or left upper extremity.  An associated October 1969 x-ray of the cervical spine showed no evidence of compression fracture deformities; the cervical spine and disc interspaces appeared normal. 

Subsequent service treatment records do not show reports or clinical findings related to cervical spine and left shoulder disorders.  The February 1970 separation report of medical examination shows that the physical examination of the spine and upper extremities was normal.        

Post-military VA treatment records reflect intermittent reports of left arm and shoulder symptomatology.  A February 1977 treatment record documents the Veteran's report of left shoulder and left arm pain and weakness following a MVA in December 1976.  He reported having weakness in the shoulder in October 1977, at which time the physical examination showed no evidence of proximal muscle weakness.  A November 1977 VA treatment record shows that the physical examination of the Veteran's neck was benign.  

The Veteran reported having left shoulder tightness during a January 1979 VA medical consultation.  The physical examination was negative for evidence of sensory or motor deficit of the left upper extremity.  The impression was left upper shoulder pain, possible muscle spasm.  

Additional records further document the Veteran's reported symptomatology.  The Veteran relayed having weakness in his left arm and left side in May and September of 1979.  No weakness was discernable on the September 1979 physical examination.  During a November 1979 VA medical consultation, the Veteran stated that he had experienced left-sided weakness, especially in his left arm, since the early spring.  He reiterated his report of left arm weakness in December 1979.  

A January 1981 VA treatment record reflects the Veteran's report of experiencing left-sided weakness or increased fatigability for approximately two years.  The physical examination revealed an assessment of non-specific left-sided weakness.  The examiner stated that that this was possibly an early degenerative disease.  

During a May 1981 neurology consultation, the Veteran reported experiencing intermittent weakness in his left shoulder an arm; the clinical assessment resulted in an assessment of subjective complaints of weakness with no objective evidence.  

In a June 2008 statement, the Veteran's friend and fellow co-worker, L.C. reported having known the Veteran since 1974 and that the Veteran reported having back and shoulder pain during their work together as painters.  

In support of his claim, the Veteran submitted a November 2009 letter from a private licensed clinical psychologist who relayed the Veteran's report that he incurred cervical spine pain and left arm pain and weakness, along with other injuries, following a 1969 MVA.  The private psychologist indicated that the Veteran's service treatment records and the records from the 1969 MVA were reviewed.  Based on this review, the private psychologist opined that it is at least as likely as not that the Veteran's current symptoms are sequelae of his traumatic head injury sustained in 1969.

Private medical records show that the Veteran was involved in a MVA in October 2010.  

VA treatment records show that the Veteran reported having neck pain in October 2010 following the MVA that occurred earlier that month.  During a December 2010 VA primary care consultation, the Veteran reported that a private neurologist determined that he had left shoulder atrophy due to the in-service MVA.  

A December 2011 VA examination report shows a diagnosis of degenerative disc disease of the cervical spine.  The examination failed to reveal a diagnosed peripheral nerve condition affecting the left upper extremity or a left shoulder disorder.  The examiner reviewed the record and noted the Veteran's contention of experiencing aching and stiffness in his cervical spine and weakness of his left shoulder blade ever since an in-service motor vehicle accident.  Based on a review of the record and the results of the clinical examination, the examiner opined that the claimed conditions were less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of this opinion, the examiner highlighted that the records dated in October 1969 show no reports of any neck or shoulder pain or trauma directly following the in-service MVA.  The examiner also noted that the Veteran made no reports of any spine or other musculoskeletal abnormalities on the February 1970 separation physical examination report.  

In a March 2012 VA medical record, the Veteran's treating physician relayed that the Veteran presented with a constellation of symptoms suggestive of cervical or vestibular nerve impingement, which most likely accounted for his left arm weakness and numbness.  The physician essentially stated that there were no reports of neck or arm pain and weakness prior to the October 2010 accident, according to a review of the Veteran's available VA records.  The physician opined that the Veteran's current symptoms, other than his grogginess and memory loss, were not related to the 1969 MVA.  

In an August 2012 VA neurology consultation record, a VA neurologist noted that the Veteran was involved in a MVA two years prior and that he reported having intermittent left arm radicular type pain.  The physician relayed that an electromyography (EMG) of the left upper extremity was normal.  Nerve conduction studies (NCV) showed mild changes in the median and ulnar nerves of non-diagnostic/inconclusive significance.  The neurologist noted the Veteran's history of cervical spondylosis and determined that his left arm symptoms sounded typical of radiculopathy, which could be aggravated by his MVA.  

In a subsequent August 2012 VA addendum record, the Veteran's VA treating physician stated that there was no apparent nerve impingement in the neck and that the Veteran's pain may have come from occasional pressure on the nerve.  

During the August 2012 hearing, the Veteran reiterated his contention that he currently has a left shoulder disorder due to his in-service MVA.  He testified that he has experienced left shoulder weakness and pain ever since the accident.  According to the Veteran, his left shoulder symptomatology was diagnosed as bursitis.

An October 2012 VA orthopedic record shows that the Veteran underwent a clinical assessment following his report of left shoulder and neck pain and numbness since the 1970s.  He reported that his symptoms worsened following a MVA in 2010.  The examiner relayed that the examination of the left shoulder and elbow were normal.  Based on these clinical findings and a review of pertinent x-ray and MRI reports, the examiner determined that the Veteran's symptoms were related to his cervical spine.

Additional VA treatment records show additional reports of neck and left arm symptomatology and diagnoses of cervical spondylosis and chronic left myofascial pain in October 2012 and December 2013, respectively.  

In October 2012, a VA neurologist noted that the Veteran's August 2012 NCV study revealed very minimal ulnar delay above the left elbow of question diagnostic significance.  The neurologist determined that this was unlikely to correspond to the Veteran's symptoms.

A January 2013 VA neurosurgery consultation record includes the Veteran's report that the numbness and weakness in his left shoulder down to his forearm was exacerbated by a MVA two years prior.  Following a physical examination and review of prior imaging studies, the examiner stated that the Veteran's symptoms were suggestive of possible cervical spine radiculopathy with no evidence of foraminal compression.  His findings were also suggestive of suprascapular entrapment syndrome, with no EMG findings.  

An April 2013 VA treatment record shows that the Veteran sought additional treatment for his left arm symptoms, at which time the examiner determined that the Veteran's problem seemed to be peripheral in nature, but with no evidence of neural compression on the EMG.

Analysis- Cervical Spine Disorder with Left Arm Weakness

Having carefully reviewed the record, the Board finds that service connection is not warranted for a cervical spine disorder with left arm weakness.  The preponderance of the evidence does not suggest that the Veteran's current cervical spine disorder with reported left upper extremity radicular symptoms is a result of an in-service MVA, or that the disorder is otherwise related to service.  Treatment records associated with the October 1969 accident reflect no complaints or clinical findings pertaining to the neck or left upper extremity, and the record does not reflect a history of neck or left arm symptoms prior to 1977.  At that time, the Veteran reported having left arm pain and weakness following an MVA in December 1976.  The evidence does not include any reported symptoms or clinical findings relevant to the neck until October 2010, following a second post-service MVA.  He first received the diagnosis of degenerative disc disease of the cervical spine in December 2011, over forty years after service.  Collectively, this evidence does not show that the Veteran's current cervical spine arthritis had its onset during service or for many years following his separation from the military.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (finding that time elapsed prior to initial complaint can be considered as evidence against the claim).  

Additionally, the record does not contain any competent evidence linking the Veteran's cervical spine disorder to service, though it does include the December 2011 and March 2012 probative VA opinions that the claimed disorder did not begin in service and is not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board acknowledges that a private psychologist opined in November 2009 that the Veteran's symptoms, which were noted to include cervical spine and left arm pain and weakness, are sequelae of his in-service accident.  However, the Board does not find this opinion to be probative.  While the private psychologist's training would clearly give this professional expertise in the diagnosis and treatment of psychiatric conditions, there is nothing in the record to suggest that this medical professional has the appropriate training, experience, or expertise to render an opinion regarding the etiology of an orthopedic disorder.  See 38 C.F.R. § 3.159(a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  This private opinion is further flawed in that it is not supported by any clinical findings or medical rationale.  See Nieves-Rodriguez, 22 Vet. App. at 299-301; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Essentially, the November 2009 private opinion is of no probative weight and does not support the grant of service connection.        

To the extent that the Veteran claims that service connection is warranted for his cervical spine degenerative disc disease based on a continuity of symptomatology, his argument also fails.  Again, the Board notes that cervical spine symptomatology is not shown during service or for many years thereafter.  The Veteran first reported having neck pain in October 2010, following a MVA earlier that month.  Indeed, in March 2012, the Veteran's VA treating physician highlighted that he made no reports of neck symptomatology prior to the October 2010 accident.  This nearly 30-year period without complaints or treatment of any cervical spine symptoms is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Mense, 1 Vet. App. at 356 (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Accordingly, service connection cannot be established on the basis of continuity of symptomatology of arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As the competent and probative evidence does not show that the cervical spine disorder had its onset in service, is otherwise related to service, or that the disorder first manifested within a year of the Veteran's discharge, there is no basis to grant service connection in this case.   

In sum, the Board acknowledges that the Veteran is competent to report his symptoms and to describe his military experiences.  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007).  However, competency and credibility are separate matters.  The Board finds that the Veteran's current claims that his cervical spine and left arm symptomatology began in service are inconsistent both internally and with the other evidence of record, as well as contradicted by the other more probative evidence of record, and thus, not probative.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

In the absence of any competent and probative medical evidence that the Veteran's current cervical spine disorder is related to his active duty service, service connection is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Analysis- Left Shoulder Disorder

Given the foregoing evidence, service connection for the claimed left shoulder disorder is not warranted.  While the Veteran claims contrary, the evidence does not show that his current left shoulder disorder is related to his October 1969 in-service MVA or that the disorder is otherwise related to his military service.  The service treatment records show that the Veteran sustained injuries due to an October 1969 MVA.  However, these records are entirely negative for reports or findings of a left shoulder disorder.  The February 1970 separation report of examination is entirely negative for any clinical findings or reported symptoms related to the left shoulder.  VA records show the earliest report of left shoulder symptomatology in February 1977, some seven years after separation, at which time the Veteran stated his symptoms began following a MVA in December 1976.  Although the Veteran received treatment for his left shoulder symptomatology since that time, he was not assessed with his current left shoulder disorder, currently identified as chronic left myofascial pain, for many decades after service.  See Mense, 1 Vet. App. at 356.

Additionally, the record does not include any competent medical evidence linking the claimed left shoulder disorder to service.  The December 2011 and October 2012 VA opinions are the only competent medical opinions of record specifically addressing the Veteran's left shoulder symptomatology, and these opinions weigh against the claim.  Indeed, the October 20102 VA opinion relates the Veteran's left shoulder symptoms to his nonservice-connected cervical spine disorder.  The Board finds the VA opinions of record to be highly probative and compelling evidence against the Veteran's claim that his current left shoulder disorder is related to his military service.  See Nieves-Rodriguez, 22 Vet. App. 295, 299-301.

In so determining, the Board acknowledges that the record includes the November 2009 private psychologist's opinion relating the Veteran's left arm symptoms to his in-service MVA.  However, the record does not indicate that the private psychologist has the requisite education, training, or experience to render an opinion as to the etiology of the claimed orthopedic condition.  See 38 C.F.R. § 3.159(a)(1).  The opinion is also not based on any clinical findings and is not supported by adequate medical rationale.  See Nieves-Rodriguez, 22 Vet. App. at 299-301; see also Stefl, 21 Vet. App. at 124.  Thus, the November 2009 opinion is of no probative value and is outweighed by the other medical evidence of record.

The Board also acknowledges the Veteran's December 2010 report that a private neurologist related a diagnosis of left shoulder atrophy to the in-service MVA.  While the Veteran's statements are competent evidence to relay a doctor's diagnosis or statement of etiology, his statement in this instance is not supported by the evidence of record.  The evidence does not show that atrophy of the left shoulder has been diagnosed during the pendency of the claim or that the diagnosis has been attributed by a competent medical professional to the in-service accident.  Thus, the Veteran's statement in this regard, while competent, does not constitute credible and probative evidence in support of the claim.  

The Board has considered the Veteran's statements that his left shoulder disorder is related to his in-service MVA and finds his statements are competent evidence to report his current symptomatology and military experiences.  Jandreau, 492, F.3d at 1377.  However, these statements are not competent to ascertain the etiology of a diagnosed left shoulder disorder, as such is not readily subject to lay observation.  See Barr, 21 Vet. App. 303 (2007).  To the extent that he claims that his current left shoulder disorder had its onset during service, the Board finds these statements to be inconsistent both internally and with the other evidence of record, as well as contradicted by the other more probative evidence of record.  Thus, the Veteran's statements as to the in-service onset of his left shoulder symptomatology are of no probative value.  Caluza, 7 Vet. App. at 506.  

Accordingly, service connection for a left shoulder disorder is denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.

Increased Rating for Residuals of TBI

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013). 

The Veteran seeks a higher rating for his service-connected residuals of a TBI disability.  His appeal arises from the June 2011 rating decision wherein the RO assigned an initial 10 percent rating for his disability and a 40 percent rating effective from October 23, 2008.  Later, in an April 2014 rating decision, the RO assigned a 70 percent rating for the disability effective from May 18, 2010.  The Veteran continues to seek ratings higher than what is currently assigned for his service-connected TBI residuals.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Throughout the pendency of the claim, the Veteran's residuals of a TBI have been rated under the criteria of 38 U.S.C.A. § 4.124a, Diagnostic Code 8045.  Effective October 23, 2008, VA amended the criteria for rating residuals of TBIs, or more specifically, neurological and convulsive disorders, including under Diagnostic Code 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A veteran whose residuals of TBI VA rated under Diagnostic Code 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or VA receives additional evidence.  The effective date of any increase in disability compensation based solely on the amended criteria can be no earlier than October 23, 2008, the effective date of the amended criteria.

In this case, even though the Veteran did not make a specific request to this effect, the RO has reviewed the Veteran's claim under the amended criteria since the June 2011 rating decision.

The rating criteria in effect prior to October 23, 2008, state that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia association with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Under the amended regulation, the rating system for residuals of TBI is particularly complex.  See 38 C.F.R. §4.124a.  For clarity and brevity, the Board shall focus its discussion on those sections and evidence which are relevant to the Veteran's claim.  Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from traumatic brain injuries and have profound effects on functioning: cognitive, which is common in varying degrees after a traumatic brain injury, emotional/behavioral, and physical.  Each of the areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

With regard to physical dysfunction, as discussed below, there is no competent evidence of record that the Veteran's TBI causes motor and sensory dysfunction; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, or balance problems; speech or other communication difficulties; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; or endocrine dysfunctions.  Accordingly, the Board finds that evaluation of physical dysfunction is not relevant to the Veteran's claim.

Emotional/behavioral dysfunction resulting from TBI is to be rated under the same schedule for mental disorders.  In this case, the Veteran does not contend, and there is no evidence that, his service-connected TBI results in emotional/behavioral dysfunction.  Accordingly, the Board finds that evaluation of emotional/behavioral dysfunction is not relevant to the Veteran's claim.

As a result, the Board shall restrict its discussion and analysis on this issue to the Veteran's cognitive dysfunction.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in an individual with cognitive impairment, and some functions may be affected more severely than others.  In an individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified (Cognitive Impairment Table).  Id.

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a traumatic brain injury are to be evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the Cognitive Impairment Table.  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is to be separately rated, even if that diagnosis is based on subjective symptoms, rather than under the Cognitive Impairment Table.  Id.

The Cognitive Impairment Table contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled total.  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total, since any level of impaired consciousness would be totally disabling.  A 100 percent rating is to be assigned if total is the level of evaluation for one or more facets.  If no facet is evaluated as total, the overall percentage rating is assigned based on the level of the highest facet so that level 0 warrants a 0 percent rating.  Level 1 warrants a 10 percent rating. Level 2 warrants a 40 percent rating.  Level 3 warrants a 70 percent rating.  Therefore, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2).

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3).

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  

38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4).

Disability Rating in Excess of 10 prior to October 23, 2008

In filing his claim for service connection for a TBI in September 2005, the Veteran reported experiencing chronic grogginess and short-term memory loss due to an in-service MVA in 1969.  Later in an October 2005 statement, the Veteran reported also experiencing chronic drowsiness following the 1969 accident.

A February 2005 VA primary care record shows that the Veteran denied experiencing dizziness or headaches and that he was without any focal neurological deficits on a physical examination.  

The record reflects the Veteran's report of dizziness, excessive daytime sleepiness, fatigue, an inability to concentrate, and feeling "not right" during a June 2005 VA medical consultation.  He denied experiencing headaches or any changes in his vision.  The physical examination revealed that the Veteran was alert, oriented, and with no focal neurological defects.  The assessment was dizziness and excessive daytime sleepiness, rule out obstructive sleep apnea.  The Veteran was referred for a computed tomography (CT) scan of the head in July 2005, which was normal.  VA treatment records include the Veteran's September 2007 report of dizziness.  

The record includes statements provided by the Veteran's friends regarding their observations as to his symptomatology following the in-service MVA.  In a February 2008 statement, the Veteran's friend E.C. reported having known the Veteran for approximately four or five years, during which he demonstrated episodes of impaired short-term memory.  His friend L.C. reported in a June 2008 statement having known the Veteran since 1974 and recalled observing the Veteran's bouts of drowsiness and his episodes of memory loss on numerous occasions.  

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted in this case under the former criteria for Diagnostic Code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  As described above, the Veteran's disability was manifested by subjective complaints of grogginess, drowsiness, fatigue, episodes of dizziness, and impaired memory.  As there is no medical evidence of a neurological disorder or multi-infarct dementia, a rating higher than 10 percent is not assignable for the Veteran's residuals of a TBI disability prior to October 23, 2008.

Disability Rating in Excess of 40 percent from October 23, 2008 to May 17, 2010

Records for this period on appeal include the Veteran's December 2008 statement in which he described his TBI symptomatology.  He reported having little memory of the 1969 in-service MVA or for many years thereafter until approximately 1975.  He reported that he continued to have memory problems, along with blurry vision, headaches, "cloudy" thinking, grogginess, and chronic fatigue.  The Veteran stated that although he experienced some improvement in his memory since 1981, he continued to have severe problems with grogginess, headaches, and fatigue.  He essentially reported that he worked as a self-employed painter due to his symptoms; he claimed that his symptoms otherwise prevented him from maintaining steady employment.

A June 2009 VA primary care record includes the Veteran's report of experiencing intermittent chronic grogginess, drowsiness, and short-term memory loss since the 1969 MVA.  He reported having temporary resolution of his drowsiness after seeing an acupuncturist, but stated that this symptom had now returned.  The Veteran stated that he had been able to function and to keep regular jobs over the years.  No neurological deficits were noted on the physical examination.  The assessment was chronic short-term memory loss post MVA and chronic grogginess.  

During a July 2009 hearing before the Board, the Veteran provided testimony regarding his problems with attention, concentration, memory, and constant grogginess that he attributed to his service-connected TBI.  While he acknowledged that the record included his reports of headaches, he denied having headaches very often.  He stated that headaches were "not part" of his problem.

The record shows that an August 2009 VA magnetic resonance imaging (MRI) of the Veteran's brain was unremarkable.

In a November 2009 letter, a private licensed clinical psychologist relayed the Veteran's report of experiencing grogginess, extreme fatigue, insomnia, and short-term and long-term memory loss following the 1969 in-service MVA.  

A February 2010 VA treatment record shows the Veteran's report of continued grogginess, drowsiness, and memory loss following the in-service MVA.  He reported that his feeling of grogginess had worsened, but he denied experiencing dizziness or headaches.  No neurological impairments were noted on the associated physical examination.  

In March 2010, the Veteran underwent a VA examination to assess the severity of the residuals associated with his service-connected TBI.  The examiner reviewed the claims file and noted that the Veteran's history was significant for a head injury in 1969 due to a MVA.  At that time, the Veteran reported that he continued to experienced fatigue, grogginess, and intermittent blurred vision in his right eye ever since the accident.  The Veteran also reported having moderate memory impairment, which he identified as decreased attention, difficulty concentrating, and difficulty with executive functioning.  He denied experiencing dizziness.  The examiner noted that a recent sleep study showed that the Veteran had sleep apnea; the Veteran reported that his difficulty sleeping began approximately ten years prior.  There was no reported history of headaches; seizures; balance and coordination problems; pain; autonomic dysfunction; numbness; paresthesias or other sensory changes; weakness or paralysis; mobility problems; malaise; psychiatric symptoms; neurobehavioral change; bowel or bladder problems; erectile dysfunction; hearing loss or tinnitus; hypersensitivity to light or sound; speech or swallowing difficulty; decreased sense of taste or smell; endocrine dysfunction; or cranial nerve dysfunction.  

On the physical examination, the Veteran's reflex, sensory, and motor functioning was normal.  There were no physical findings of autonomic nervous system impairment; gait abnormalities; imbalance or tremors; muscle atrophy or loss of muscle tone; spasticity or rigidity; fasciculations; cranial nerve dysfunction; hearing problems; endocrine dysfunction; skin breakdown; vision problems; psychiatric manifestations; or other abnormalities.  After reviewing the Veteran's VA medical records, the examiner noted that the July 2005 CT scan of the head was normal. 

Based on a review of the record and the clinical findings, the March 2010 VA examiner determined that the residuals of the in-service TBI had no significant effect on the Veteran's usual occupation or daily activities.  At that time the Veteran reported that he worked sporadically as a painter and that this was due to a poor economy, his "chronic fatigue," and "poor motivation."  Based on clinical experience, the examiner stated that it was difficult to attribute the Veteran's short and long-term memory loss, chronic grogginess, and blurred vision to the in-service head injury because there was no clear baseline for comparison.  In so stating, the examiner noted the Veteran's report of a difficult childhood and the significant gaps in the record and history, especially in the years immediately following the MVA. The examiner further expressed that it was difficult to determine whether the Veteran's reported symptoms were related to the in-service head injury because the etiology of the Veteran's grogginess, blurred vision, memory issues, and other subjective symptoms could also be due to other factors.  Additionally, the examiner noted that the 2005 CT examination of the head did not determine the etiology of the Veteran's dizziness.  The examiner highlighted that the Veteran received treatment for chronic sinusitis and noted that this condition sometimes precipitates dizziness.  Given these factors, the examiner determined that it would be impossible to prove that the Veteran's symptoms were the result of the in-service head injury without resort to mere speculation.

In an April 2010 addendum, the March 2010 VA examiner expressed the need for a review or repeat of the Veteran's neuropsychological testing to determine the Veteran's current level of cognitive functioning as compared to age adjusted norms, to make an estimate of his pre-morbid level of functioning, and to afford the Veteran an MRI to asses any evidence of injury.  The examiner also noted that the gaps in the Veteran's history raised questions about further central nervous system insults that may have occurred after the in-service MVA.  

A May 2010 VA neuropsychological testing report shows that the Veteran underwent an additional assessment in March 2010 to determine his level of cognitive functioning in response to concerns regarding his memory and attention.  The examiner reviewed the Veteran's medical records and noted the clinical findings since his 1969 MVA.  The Veteran was noted to be married, with two children, and to have been employed as a contract painter.  He also reported having financial success "flipping" houses.  In addition to problems with his memory and attention, the Veteran endorsed symptoms of grogginess and worsening drowsiness over the past three years.  He reported having recent difficulty with remembering what he read and stated that he forgot conversations and names.  He also described having difficulty sleeping.  On the examination, the Veteran denied any problems with his gait, balance, or coordination.  The motor examination was significant for mild bilateral intentional tremor.  He did not demonstrate any difficulty sustaining his attention to tasks during the examination, but frequently interrupted the examiner.  Psychological testing showed no areas of clinically significant psychopathology.  The examiner noted the Veteran's behavior, which he self-described as friendly and assertive, could be perceived by others as socially inappropriate.  

Based on the clinical findings, the May 2010 examiner estimated the Veteran's premorbid intellectual abilities to be within the high average range and his intellectual functioning at the time of the examination to be in the high average to superior range.  According to the examiner, the Veteran's performance across most neuropsychological tests ranged from average to superior.  The examiner stated that interference from the Veteran's attentional difficulties resulted in a variable memory performance.  The examination revealed that the Veteran's complex and sustained attention were impaired and showed features of inattention and impulsivity.  Based on the clinical findings, the examiner determined that the Veteran's memory performance was below expectations as compared to his intellectual functioning, but without significant impairment.  Given the impairments in sustained attention and the impact attention has on memory, the examiner opined that it was likely that some of the Veteran's memory difficulties were attributable to his attention difficulties.  The examiner stated that it was also possible that the Veteran's impulsive behavior and attentional problems were secondary to a head injury many years ago, although this was difficult to state with certainty in the absence of additional information regarding the Veteran's premorbid functioning and changes following the accident.  

From October 23, 2008, to May 17, 2010, the Board finds that a rating higher than 40 percent is not warranted for the service-connected residuals of a TBI under the amended version of Diagnostic Code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  As explained below, the Board finds that the Veteran's disability was manifested by no greater than a level 2 impairment for any of the facets under the Cognitive Impairment Table.  Thus, the 40 percent rating assigned for this time period is most appropriate.   

As an initial matter, the Board recognizes that the evidence for this time period includes the March 2010 VA examiner's statement that it would be impossible to prove the symptoms of the Veteran's service-connected TBI without resort to speculation.  When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected TBI disability in determining that a rating in excess of 40 percent is not warranted.  

Specifically, for the facet memory, attention, concentration, and executive functions, no higher than a level 2 is appropriate.  The medical evidence dated during this time period shows objective findings of no more than mild impairments in memory, attention, concentration or executive functions resulting in mild functional impairment.  Although the May 2010 VA neuropsychological testing report shows that the Veteran demonstrated some deficits in memory and attention, the objective evidence does not indicate that these impairments more closely approximate moderate severity.  Notably, the examiner found the Veteran to have overall high to superior intellectual functioning.  Moreover, the objective evidence does not indicate that the Veteran's impaired memory and attention resulted in moderate functional impairment.  Indeed, the March 2010 VA examiner determined that the residuals of the Veteran's in-service TBI had no significant effects on his usual occupation or daily activities.  The Veteran himself reported in June 2009 that he had been able to function and maintain regular employment over the years.  As such, no more than a level 2 is warranted for this facet.

For the facets of judgment, orientation, motor activity, visual spatial orientation, and communication, a level 0 impairment is appropriate, as the objective evidence does not show, nor does the Veteran report, any impairment in these areas attributed to his service-connected residuals of a TBI disability.

For the facet of social interaction, no higher than a level 1 is appropriate.  The May 2010 VA neuropsychological assessment report shows that the Veteran's behavior during the evaluation could have been perceived by others as socially inappropriate.  However, there is no indication from the record that such behavior occurred frequently, let alone most or all of the time.  

For the facet of subjective symptoms, a level 1 is warranted based on the Veteran's reports of chronic grogginess, drowsiness, and fatigue, as well as his reports of intermittent episodes of headaches, dizziness, and blurred vision.  The evidence does not suggest that the Veteran's subjective symptoms moderately interfered with his work, instrumental activities of daily living, or personal relationships during this time period.  Notably, the Veteran was married and reported having business success in the housing market.  Given these factors, the evidence does not show that the Veteran's subjective symptoms warrant higher than a level 1 impairment.  
 
For the facet orientation a level 0 of impairment is appropriate.  During every examination of record the Veteran was consistently oriented in all four aspects.

As for the remaining facet of neurobehavioral effects, a level 1 of impairment is warranted.  Impulsivity was noted the May 2010 VA neuropsychological assessment.  However, there is no evidence indicating that the Veteran's impulsive behavior frequently interfered with workplace or social interaction.  

In sum, none of the facets listed in the Cognitive Impairment Table are evaluated as "total," and the weight of the evidence demonstrates that the highest level of impairment of any given facet is 2.  Therefore, under 38 C.F.R. § 4.124a, the highest evaluation available for residuals of TBI for this time period is 40 percent.  

For this period on appeal, the Board has also considered whether the Veteran is entitled to separate ratings for symptoms related to his TBI; however, the evidence does not demonstrate that he has clearly separable manifestations of his disability, warranting separate ratings for this time period.  

Disability Rating in Excess of 70 percent from May 18, 2010

The record includes an August 2010 VA eye examination report, which fails to show any reported visual symptoms or diagnoses attributable to the Veteran's service-connected residuals of a TBI disability.  

Private treatment records relay that the Veteran was involved in a MVA in October 2010, at which time the left side of his face slammed up against the steering wheel of the vehicle that he was driving.  He reported noticing a few days following the accident symptoms of increased blurred vision in the right eye and the onset of headaches that were sometimes associated with scintillating lights, pressure, nausea, and vertigo.  He was assessed with having blurry vision in the right eye, status post October 2010 MVA, and a history of headaches with lights, blurred vision, decreased peripheral vision since the MVA.  An associated CT scan of the head was only showed a posterior coloboma.     

An October 2010 VA treatment record includes the Veteran's report of experiencing headaches, grogginess, and blurred vision following a MVA.  

In October 2010, a VA examiner reviewed the Veteran's claim file in order to identify the residuals of the Veteran's in-service TBI.  Following this review, the examiner identified the Veteran's cognitive impairment as an attention disorder, secondary to the 1969 MVA.  The effects of this diagnosis on the Veteran's occupational activities included memory loss and decreased concentration.  The examiner determined that his attention impairment may impact his memory and cause difficulty with employment and daily activities, although the examiner noted that there was no significant impairment in memory on prior neuropsychological testing.  For neurobehavioral impairment, the examiner stated that the Veteran's impulsive behavior was due to the in-service accident.  The examiner determined that the Veteran's impulsive behavior could have a negative impact on the Veteran's job performance, his interpersonal relationships, and other aspects of his daily living.  Nonservice-connected factors were also noted to be possible contributors to the Veteran's attention disorder and impulsive behavior.  The examiner attributed the Veteran's symptoms of grogginess and fatigue to his diagnosed sleep apnea, based on a recent September 2010 pulmonary function test and a review of the May 2010 VA neuropsychological report.  Ultimately, the examiner noted that the Veteran's case was complicated, as it dated back to 1969 and lacked firm data to determine the Veteran's premorbid baseline prior to the in-service MVA.  

A November 2010 private note shows that the Veteran underwent a follow-up examination following his October 2010 MVA.  The examiner noted that the Veteran's attention span and concentration were normal.  No sensory, motor, cognitive, or physical deficits were attributed to his service-connected TBI.    

The Veteran underwent an additional VA examination in May 2011 to assess the severity of the residuals of his in-service TBI.  He denied a history of headaches; pain; autonomic dysfunction; numbness; paresthesias or other sensory changes; weakness or paralysis; mobility problems; malaise; psychiatric symptoms; bowel problems; bladder problems; erectile dysfunction; hearing loss/tinnitus; hypersensitivity to light/sound; speech/swallowing difficulty; decreased sense of taste or smell; endocrine dysfunction; or cranial nerve dysfunction.  The Veteran reported experiencing chronic drowsiness and fatigue since his in-service MVA and denied any dizziness at the time of the examination.  The Veteran described having moderate memory impairment and cognitive symptoms that were characterized by decreased attention, difficulty concentrating, and difficulty with executive functioning.  Regarding neurobehavioral symptoms, the Veteran attributed his difficulty with his family to his TBI.  He reported having intermittent blurred vision in his right eye following the in-service MVA, and he stated that he currently had presbyopia in both eyes.  

The clinical examination revealed no physical findings of autonomic nervous system impairment; gait abnormalities; muscle atrophy or loss of muscle tone; spasticity or rigidity; cranial nerve dysfunction; hearing problems; skin breakdown; or other abnormalities.  The examination revealed objective evidence of mild functional impairment in memory, attention, concentration, or executive functioning.  The Veteran's judgment was mildly impaired and his social interaction was described as occasionally inappropriate.  The Veteran demonstrated normal motor activity and visual spatial orientation.  There were no deficits noted in the Veteran's communication or his level of consciousness.  The examiner determined that the Veteran's subjective symptoms did not interfere with his work, activities of daily living, or family relationships.  Neurobehavioral effects were noted to occasionally interfere with but not preclude workplace or social interactions.  The examiner noted that the Veteran's memory issues were presumed to be secondary to his attention deficit.  As for his neurobehavioral impairment, the examiner stated that the Veteran's poor judgment was consistent with his as impulsive behavior.  

The May 2011 examiner rendered a diagnosis of a cognitive impairment identified as an attention disorder and a neurobehavioral impairment identified as impulsive behavior, with both diagnoses attributable to a TBI.  The effects of these residual conditions on the Veteran's occupational activities included memory loss, decreased concentration, and inappropriate behavior.  The examiner stated that the Veteran's decreased attention may impact his memory and cause difficulty with employment and daily activities.  According to the examiner, the Veteran's impulsive behavior could have a negative impact on his job performance, interpersonal relationships, and other aspects of daily living.  The examiner attributed the Veteran's symptoms of grogginess and fatigue to his sleep apnea diagnosis.  

A May 2011 VA treatment record documents the Veteran's report of feeling groggy since a 1969 MVA and having balance issues and feeling like he was drunk since an October 2010 MVA.  He described his symptoms as nausea and feeling like he was spinning that lasted a few minutes and was triggered by lying on his back or right side.  The audiological assessment revealed bilateral hearing loss and normal middle ear functioning.  

The claims file includes a February 2012 neurocognitive assessment laboratory report showing that the Veteran underwent a private neuropsychological evaluation.  The private examiner reviewed the Veteran's VA medical records and noted his history of having sustained head injuries during MVAs in 1969 and 2010.  At that time, the Veteran reported experiencing grogginess, nausea without vomiting, lassitude, unsteadiness, poor attention, and poor memory since the 1969 MVA.  He stated that these symptoms were exacerbated by the 2010 MVA.  Since the 2010 MVA, the Veteran endorsed symptoms of headaches and increased short-term memory loss.  The assessment revealed superior intellectual abilities and generally intact performances across the tested domains.  There was no evidence of depression or psychopathology.  The examiner determined that the Veteran's memory was well intact and his problem solving abilities were within normal limits.  The Veteran's motor and sensory functioning were generally intact, with the exception of a tremor and reduced fine motor dexterity noticed on the right hand.  The examiner noted slight variability with tasks involving attention and processing speed, which the examiner determined could contribute to a perception of being more forgetful.  The examiner determined that there did not appear to be a significant discrepancy between the Veteran's premorbid and his current abilities to suggest prolonged neurocognitive effects of a concussion.  Given that the Veteran had undergone numerous assessments of his symptomatology, the examiner stated that it was likely that the constellation of his symptoms were mostly due to non-neurological factors, with possible key contributors including the negative effects of pain, headaches, and untreated sleep apnea.  

A March 2012 VA treatment record shows that the Veteran requested that his physician provide a summary regarding his physical and emotional state prior to and following the October 2010.  His physician stated that following the October 2010 MVA the Veteran experienced new vision loss in the left eye, blurred vision, disequilibrium, chronic nausea, vertigo, constant headaches, and an unsteady gait.  The Veteran's history of a MVA in 1969 was noted, as well as his report that his current symptoms were worse.  He reported that his difficulty with concentration and attention were exacerbated since the October 2010 accident and that he experienced a diminished cognitive ability.  The Veteran stated that all of symptoms interfered with his day-to-day functioning.  Based on a review of the Veteran's medical records and the clinical findings, his treating physician assessed the Veteran as having a constellation of symptoms suggestive of cervical or vestibular nerve impingement that occur with posterior extension of the neck.  The physician highlighted that these symptoms were not present prior to the October 2010 accident.  The physician opined that the Veteran's current symptoms, other than grogginess and memory loss, were not related to the 1969 MVA.  However, the physician did find the Veteran to have a worsening of these symptoms since his 2010 accident.  

Additional VA records show that an April 2012 MRI of the brain was normal.  An August 2012 VA treatment record shows that the Veteran was assessed as having vertigo due to the October 2010 MVA.

In an August 2012 hearing before the Board, the Veteran described experiencing additional symptoms of disequilibrium, nausea, and headaches following the 2010 MVA.  

Most recently, the Veteran underwent a VA neurological TBI examination in August 2013, for which the examiner reviewed the claims file and the Veteran's VA medical records.  The examination resulted in diagnoses of a cognitive disorder, not otherwise specified, and fatigue due to the 1969 TBI.   The August 2013 examination revealed objective evidence of moderate impairment of memory, attention, concentration, or executive functioning resulting in moderate functional impairment.  The examiner noted the Veteran's reports of moderate impairments in memory, attention, concentration, or executive functioning prior to his October 2010 TBI, which were corroborated by neuropsychological testing completed in May 2010.  According to the examiner, the second MVA in October 2010 resulted in severe impairments in this area.  The Veteran's judgment was normal.  The examiner characterized the Veteran's social interaction as frequently inappropriate, and determined that his interactions were not affected by his second accident.  Regarding orientation, the examiner found the Veteran to be occasionally disoriented to two of the four aspects of orientation or often disoriented to one aspect of orientation.  The Veteran stated that at times, he was not oriented to situation following the in-service MVA, as he would show up to a place where he was not supposed to be or his coworkers would point things out to him.  According to the Veteran, his orientation worsened following the 2010 accident.  The examiner noted that the Veteran's motor activity was normal most of the time, but mildly slowed at times due to apraxia, which was attributed to the October 2010 MVA.  The Veteran's visual spatial orientation was moderately impaired, as he reported episodic difficulty with getting lost after the first accident in 1969, which worsened after the second accident in 2010.  Subjective symptoms were listed as occasional headaches and excessive grogginess after the 1969 MVA and constant headaches and increased grogginess after the 2010 MVA.  The examiner noted three or more subjective symptoms that mildly interfered with the Veteran's work, daily activities, or close relationships.  The examiner noted the Veteran's subjective report that the residuals of his in-service TBI affected his ability to work by 50 percent.  The Veteran's neurobehavioral effects were reported as a lack of motivation and grogginess that occasionally interfered with but did not preclude workplace or social interaction.  Additionally, the examiner noted that the Veteran was able to communicate by spoken and written language and that his consciousness was normal.  The examiner identified additional residuals of hearing loss, tinnitus, and visual impairment, which were attributable to the Veteran's October 2010 MVA.  

Headaches were also identified as residual of the Veteran's TBI, for which the Veteran underwent an additional VA examination in August 2013.  The examiner relayed that the Veteran was given a diagnosis of headaches in 2010 and noted the Veteran's report of having headaches once in while following the 1969 accident.  He reported having constant headaches following the 2010 MVA.  The examiner essentially determined that after the 1969 accident, the Veteran's headaches were rare and did not affect his ability to work much.  According to the examiner, the Veteran's headaches were constant since the 2010 accident and keep him from working.  

For the period from May 18, 2010, the Board concludes that a rating in excess of 70 percent is not warranted.  As previously explained, the next higher rating of 100 percent under Diagnostic Code 8045 requires that "total" is the level of evaluation for one or more facets.  The multiple VA reports during this time period show that the Veteran met the criteria for no higher than level 3 for any facet according to the Cognitive Impairment Table.  Indeed, the highest level of impairment indicated by the May 2011 VA examiner's findings correlate to no more than level 1 impairment for the facets of judgment; social interaction; neurobehavioral effects; and memory, attention, concentration and executive function.  The August 2013 VA examination findings show the highest level of impairment of 3 for the facet of memory, attention, concentration, and executive functioning.  As no VA examiner has opined that the Veteran met the criteria for a level of "total" for any of the facets according to the Cognitive Impairment Table, a rating in excess of 70 percent is not warranted an any time since May 18, 2010.  Additionally, his VA and private treatment records and examination reports do not show symptoms tantamount to a "total" evaluation for any of the facets.  Thus, no more than a 70 percent rating is warranted for the service-connected residuals of a TBI for this time period.  

In reaching this determination, the Board recognizes that the Veteran is noted to have residual symptoms that have been solely attributed to his October 2010 post-service MVA.  Thus, the Board has attributed all potentially service-connected symptoms to his service-connected TBI disability in light of the holding in Mittleider.  See Mittleider, 11 Vet. App. at 182.

The Board has also considered whether separate ratings are warranted for symptoms related to the Veteran's service-connected TBI.  Notably, the medical evidence shows that headaches were diagnosed during this period on appeal.  The August 2013 VA examination report shows, and the Veteran has essentially testified, that he rarely had headaches prior to his October 2010 MVA and that he experienced constant headaches following this post-service accident.  As the medical evidence indicates that the 2010 diagnosis of headaches is attributable to a nonservice-connected injury, a separate rating for this manifestation is not warranted.  To the extent that the Veteran claims that his headaches are a residual of his service-connected TBI, his symptom is already contemplated by the 70 percent rating assigned for this time period.   The preponderance of the evidence does not demonstrate that he has clearly separable manifestations of his disability, warranting separate ratings, since May 18, 2010.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).  

Additional Considerations- Increased Rating for Residuals of TBI

In reaching the above determinations, consideration has also been given to whether any additional staged ratings are warranted in this case; however, at no time during the appeal period has the disability warranted schedular ratings higher than what is currently assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the statements of the Veteran as to the extent of his current symptoms. He is competent to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or that the rating criteria should not be employed, the Board finds that the VA examination and clinical reports, which considered the Veteran's reported symptoms, are more persuasive than the Veteran's assertions that he is entitled to a higher disability rating.

Generally, evaluating a disability using either the corresponding or the analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366(Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, and the assigned schedular evaluation is adequate, and no referral is required.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of TBI, with the established criteria found in the rating schedule.  The Board finds that the Veteran's disability is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplate the level of cognitive, social, and occupational impairments caused by the disability.  The claims file does not otherwise indicate that extra-schedular referral is appropriate.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected TBI disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted. 

Finally, although the Veteran has submitted evidence of his medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due solely to the service-connected residuals of the TBI disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected residuals of a TBI has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).  

In conclusion, the Board has considered the doctrine of reasonable doubt in reaching the above determination; however, as the preponderance of the evidence is against the claim for an increased disability rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder with left arm numbness is denied.

Service connection for a left shoulder disorder is denied.

An initial rating in excess of 10 percent for residuals of a TBI prior to October 23, 2008, is denied.

A rating in excess of 40 percent for residuals of a TBI from October 23, 2008, to May 17, 2010, is denied.

A rating in excess of 70 percent for residuals of a TBI from May 18, 2010, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


